              Case 2:20-cr-00085-RAJ Document 107 Filed 08/19/21 Page 1 of 2




 1                                                                 HON. RICHARD A. JONES
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                     )   No. 2:20-cr-00085-RAJ
 9                                                 )
                              Plaintiff,           )   ORDER ON DEFENDANT’S
10                                                 )   OBJECTIONS TO
                 v.                                )   GOVERNMENT’S PROPOSED
11                                                 )   PRELIMINARY AND
     HARBANS SINGH,                                )   DURING-TRIAL JURY
12                                                 )   INSTRUCTIONS
                              Defendant.           )
13                                                 )
14
            The government filed its Proposed Jury Instructions that included Proposed
15
     Instructions at the Start of the Trial, Proposed Instructions During the Trial, and
16
     Proposed Instructions at the Close of the Trial. Dkt. 79. The defendant filed his
17   Objections to the Government’s Proposed Jury Instructions. Dkt. 86. The Court will
18   rule only on the preliminary and during-trial jury instructions, and reserves ruling on
19   the balance of the objections until the close of evidence at trial.
20          1.        Government’s Preliminary Proposed Instruction 2.
21
            It is not the practice of this Court to provide a copy of the indictment or any
22
     charging document to the jury. This part of the motion is GRANTED.
23          The defendant seeks to have the counts of the Superseding Indictment described
24   sequentially. That proposal is asking the Court to alter and falsely represent what the
25   Superseding Indictment charges by way of counts. The Court declines to do so and this
26   part of the defendant’s motion is DENIED.



       ORDER - 1
                 Case 2:20-cr-00085-RAJ Document 107 Filed 08/19/21 Page 2 of 2




            Last, the defendant objects to the government’s omission that it must prove that
 1
     “…the defendant acted deliberately and with knowledge both that the statement was
 2
     untrue and that his conduct was unlawful.” Dkt. 86, at p. 2. This objection is overruled
 3
     and therefore DENIED.
 4
            The government’s proposed instruction, however, fails to comport with the third
 5
     element as referenced in Ninth Circuit Model Instruction 8.134, which adds after the
 6   specification of the immigration agency: “that is, it had a natural tendency to influence,
 7   or was capable of influencing, the agency’s decisions or activities.” The government
 8   accurately references the elements in its proposed Instruction No. 26. The Court is
 9   perplexed why Instruction No. 2 does not conform with the Model or the later
10   submission by the government. No further revisions are necessary or required.

11          2.       Government’s Proposed Instruction 11.
12          The defendant objects to including in the instructions the language that
13   describes the names of the crimes for which the defendant was arrested. The totality of
14   this objection relates to the objection noted in the Defendant’s Trial Brief. Dkt. 89.
15   This objection is overruled as the Court previously denied the objection in its prior
16   Order. Dkt. 106. This part of the defendant’s objection is DENIED.

17          If this instruction is to be provided during trial as noted by the government, it
     needs to be revised. The first sentence suggests the instruction should be given after
18
     hearing testimony about the nature of the arrests. More appropriately, if given, it
19
     should be provided before the evidence is received. Second, the instruction’s last
20
     paragraph currently reads as a concluding instruction. That language should be
21
     stricken.
22
            DATED this 19th day of August, 2021.
23
24                                                     A
25                                                     The Honorable Richard A. Jones
26                                                     United States District Judge



       ORDER - 2
